DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-3, 5-6, 9-15 and 19-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Lim et al. (US 2008/0284552).
Regarding claim 1, Lim et al. (figures 4-7b and para 0076-0119) discloses a first coil comprising a plurality of first wires (21/31); and a second coil comprising a plurality of second wires (22/32); wherein a first side of a first one of the plurality of first wires (31/31a) is adjacent to one of the plurality of first wires (21/21a)(see figure 5), and a second side of the first one of the plurality of first wires (31/31a) is adjacent to one of the plurality of second wires (32/32b) (see figure 5), wherein a first side and a second side of a second one of the plurality of first wires (31/31a) are adjacent to one of the plurality of second wires (22/22b, 32/32b) (see figure 5), respectively.
Regarding claim 2, Lim et al. (figures 4-7b and para 0076-0119) discloses
wherein the plurality of first wires (21/21a, 31/31a) are disposed at a first metal layer, and the plurality of second wires (52/52a, 42/42b) are disposed at a second metal layer, wherein the first metal layer is different from the second metal layer (see figures 5-7b and para 0110-0112).
Regarding claim 3, Lim et al. (figures 5-7b) discloses wherein each of the plurality of second wires is overlapped with the one of the plurality of first wires.
Regarding claim 5, Lim et al. (figures 5-7b) discloses wherein three of the plurality of first wires are arranged adjacently at an innermost side of the transformer device (51/31/41).
Regarding claim 6, Lim et al. (figures 4-6) discloses wherein the second coil comprises an opening at a first side of the transformer device.
Regarding claim 9, Lim et al. (figures 4-6) discloses wherein one of the plurality of first wires is interlaced with one of the plurality of second wires, at a first side of the transformer device.
Regarding claim 10, Lim et al. (figures 4-6) discloses wherein one of the plurality of first wires is interlaced with one of the plurality of second wires, at a second side of the transformer device.
Regarding claim 11, Lim et al. (figures 4-6) discloses wherein the first side and the second side are located at opposite sides of the transformer device.
Regarding claim 12, Lim et al. (figures 4-6) discloses wherein one of the plurality of first wires is crossed by one of the plurality of second wires at a first side of the transformer device.
Regarding claim 13, Lim et al. (figures 4-6) discloses wherein the first coil further comprises a first opening and a second opening at a first side of the transformer device, and the second coil further comprises a first connector and a second connector at the first side of the transformer device, wherein the one of the plurality of first wires is crossed by the first connector, and two of the plurality of first wires is crossed by the second connector, wherein the first connector and the second connector are configured to connect the first opening and the second opening respectively.
Regarding claim 14, Lim et al. (figures 4-6) discloses wherein one of the plurality of first wires is crossed by one of the plurality of second wires at a second side of the transformer device.
Regarding claim 15, Lim et al. (figures 4-6) discloses wherein the first side and the second side are located at opposite sides of the transformer device.
Regarding claim 19, Lim et al. (figures 4-6) discloses wherein a first input/output terminal, disposed on one of the plurality of first wires located at outermost side of the first side of the transformer device.
Regarding claim 20, Lim et al. (figures 4-6) discloses wherein a second input/output terminal, disposed on one of the plurality of first wires located at outermost side of the second side of the transformer device.

2.	Claims 1-3, 5-6 and 12-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Zhang et al. (US 2016/0027571).
Regarding claim 1, Zhang et al. (figures 1a-2 and para 0043-0053) discloses a first coil comprising a plurality of first wires (12); and a second coil comprising a plurality of second wires (14); wherein a first side of a first one of the plurality of first wires (12c-1) is adjacent to one of the plurality of first wires (see figures 1a-2), and a second side of the first one of the plurality of first wires (see figures 1a-2) is adjacent to one of the plurality of second wires (see figures 1a-2), wherein a first side and a second side of a second one of the plurality of first wires (12c-1) are adjacent to one of the plurality of second wires  (see figures 1a-2), respectively.
Regarding claim 2, Zhang et al. (figures 1a-2 and para 0043-0053) discloses
wherein the plurality of first wires (12) are disposed at a first metal layer, and the plurality of second wires (14) are disposed at a second metal layer, wherein the first metal layer is different from the second metal layer (see figures 1a-2).
Regarding claim 3, Zhang et al. (figure 2) discloses wherein each of the plurality of second wires is overlapped with the one of the plurality of first wires.
Regarding claim 5, Zhang et al. (figures 1a-2) discloses wherein three of the plurality of first wires are arranged adjacently at an innermost side of the transformer device (12b/12c/12d).
Regarding claim 6, Zhang et al. (figures 1a-2) discloses wherein the second coil comprises an opening at a first side of the transformer device.
Regarding claim 12, Zhang et al. (figures 1a-2) discloses wherein one of the plurality of first wires is crossed by one of the plurality of second wires at a first side of the transformer device.
Regarding claim 13, Zhang et al. (figures 1a-2) discloses wherein the first coil further comprises a first opening and a second opening at a first side of the transformer device, and the second coil further comprises a first connector and a second connector at the first side of the transformer device, wherein the one of the plurality of first wires is crossed by the first connector, and two of the plurality of first wires is crossed by the second connector, wherein the first connector and the second connector are configured to connect the first opening and the second opening respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2008/0284552).
	Regarding claim 4, designing wherein an arrangement sequence of the plurality of first wires and the plurality of second wires comprise a first one of the plurality of first wires, a first one of the plurality of second wires, a second one of the plurality of first wires, a second one of the plurality of second wires, a third one of the plurality of first wires and a fourth one of the plurality of first wires would have been an obvious design consideration based on intended application/environment use. Such as to allow for a specific inductance for a specific real world application the inductive device is implemented for.
Regarding claim 16, designing wherein the first coil further comprises a third opening, a fourth opening, and a fifth opening at the second side of the transformer device, and the second coil further comprises a third connector, a fourth connector, and a fifth connector at the second side of the transformer device, wherein one of the
plurality of first wires is crossed by the third connector and the fourth connector respectively, and two of the plurality of first wires are crossed by the fifth connector, wherein the third connector, the fourth connector and the fifth connector are configured to connect the third opening, the fourth opening and the fifth opening respectively.
Regarding claim 17, designing wherein the first connector, the second connector and the fifth connector are z-shaped structures with right angle would have been an obvious design consideration based on intended application/environment use. Such as to allow for a specific inductance for a specific real world application the inductive device is implemented for.

Regarding claim 18, designing wherein the first connector, the second connector, the third connector, the fourth connector and the fifth connector are disposed on sane metal layer would have been an obvious design consideration based on intended application/environment use. Such as to allow for a specific inductance for a specific real world application the inductive device is implemented for.

4.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2008/0284552) in view of Paek et al. (US 8,493,169).
Regarding claim 7, Lim et al. (figures 4-7b and para 0076-0119) discloses all the limitations as noted above but does not expressly discloses wherein at least one of the plurality of second wires crosses the three of the plurality of first wires to be coupled to an innermost first wire of the plurality of first wires.
Paek et al. (figure 6 and Col 9, lines 15-50) discloses wherein at least one of the plurality of second wires (f) crosses the three of the plurality of first wires to be coupled to an innermost first wire of the plurality of first wires.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein at least one of the plurality of second wires crosses the three of the plurality of first wires to be coupled to an innermost first wire of the plurality of first wires as taught by Paek et al. to the inductive of Lim et al. so as to improve coupling between the turns thereby allowing for a higher inductance to be obtained.
Regarding claim 8, Lim et al. (figures 4-7b) discloses wherein two terminals of the innermost first wire of the plurality of first wires are coupled to one of the plurality of second wires respectively, at a second side of the transformer device.


5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0027571) in view of Paek et al. (US 8,493,169).
Regarding claim 7, Zhang et al. (figures 1a-2 and para 0043-0053) discloses all the limitations as noted above but does not expressly discloses wherein at least one of the plurality of second wires crosses the three of the plurality of first wires to be coupled to an innermost first wire of the plurality of first wires.
Paek et al. (figure 6 and Col 9, lines 15-50) discloses wherein at least one of the plurality of second wires (f) crosses the three of the plurality of first wires to be coupled to an innermost first wire of the plurality of first wires.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein at least one of the plurality of second wires crosses the three of the plurality of first wires to be coupled to an innermost first wire of the plurality of first wires as taught by Paek et al. to the inductive of Zhang et al. so as to improve coupling between the turns thereby allowing for a higher inductance to be obtained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837